DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek US 2007/0086764 in view of Yoshizawa et al. US 2016/0227095.

Re claim 1, Konicek discloses an image capture apparatus having a speech recognition function (voice recognition camera) (figures 1-3), comprising: a viewfinder (16, 52, 74) (figures 1-4; paragraphs 26-27); a detector (viewfinder includes a detector to detect the gaze of a user to determine the area of the viewfinder where the user is looking) (figures 1-4; paragraphs 26-27); an operation unit (touch display 14) (paragraphs 23-25); and one or more processors configured to function as a control unit (camera controller 40), a setting unit (40) and a display unit (display 14, 42, 52) (paragraphs 13-15), wherein the control unit (40) is configured to, when the detector has detected an eye approach state with respect to the viewfinder, recognize input speech using the speech recognition function, and make settings of the image capture apparatus based on the recognized speech (the electronic viewfinder on the voice recognition camera detects an eye and tracks a gaze and when a user is gazing at an icon on the viewfinder the icon is selected and a voice of a user is then detected to change the setting/mode of camera) (paragraphs 26-27), the setting unit is configured to make settings of the image capture apparatus according to an operation accepted via the operation unit (touch display 14 allows a user to touch and interact with menus to change camera settings) (paragraphs 23-25), and the display unit displays settings of 
However, Yoshizawa discloses that it is well known in the art for an image capturing device to include a live view display screen that distinguishably displays both a command voice reception icon (331) representing an image recording operation started by using a voice input command and a shutter icon (333) that is used for starting an image recording operation by pressing a displayed shutter icon (figure 8; paragraphs 53-55).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of distinguishably displaying both a command voice reception icon representing an image recording operation started by using a voice input command and a shutter icon for starting an image recording by pressing a displayed shutter icon as disclosed by the Yoshizawa reference in the image capture apparatus having a speech recognition function disclosed by the Konicek reference.  Doing so would provide a means for separately displaying icons for operating the camera in different modes so that a user of the camera can clearly understand what different operations are associated with different modes.


Re claim 11, claim 11 discloses a method of controlling an image capturing apparatus having a speech recognition function wherein the image capturing apparatus is identical to the image capturing apparatus claimed in claim 1.  Therefore, the reasons for rejection given above regarding claim 1 are also applicable to claim 11.

Re claim 12, claim 12 discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of controlling an image capturing apparatus having a speech recognition function wherein the image capturing apparatus is identical to the image capturing apparatus claimed in claim 1.  Therefore, the reasons for rejection given above regarding claim 1 are also applicable to claim 12.

Re claim 13, Konicek discloses an image capture apparatus having a speech recognition function (voice recognition camera) (figures 1-3), comprising: an operation unit (touch display 14) (paragraphs 23-25); and one or more processors configured to 
However, Yoshizawa discloses that it is well known in the art for an image capturing device to include a live view display screen that distinguishably displays both a command voice reception icon (331) representing an image recording operation 

Re claim 14, claim 14 discloses a method of controlling an image capturing apparatus having a speech recognition function wherein the image capturing apparatus is identical to the image capturing apparatus claimed in claim 13.  Therefore, the reasons for rejection given above regarding claim 13 are also applicable to claim 14.

Re claim 15, claim 15 discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of controlling an image capturing apparatus having a speech recognition function wherein the image capturing apparatus is identical to the image capturing apparatus claimed in claim 13.  Therefore, the reasons for rejection given above regarding claim 13 are also applicable to claim 15.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 3-10, the prior art does not disclose an image capture apparatus having a speech recognition funcition having the specific limitations disclosed in claims 3-10, wherein the image capture apparatus having a speech recognition function comprises: a viewfinder; a detector; an operation unit; and one or more processors configured to function as a control unit, a setting unit and a display, wherein the control unit is configured to, when the detector has detected an eye approach state with respect to the viewfinder, recognize input speech using the speech recognition function, and make settings of the image capture apparatus based on the recognized speech, the setting unit is configured to make settings of the image capture apparatus according to an operation accepted via the operation unit, and the display unit is configured to distinguishably display settings of the image capture apparatus made by the control unit based on speech and the settings of the image capture apparatus made by the setting unit according to an operation accepted via the operation unit on the viewfinder, wherein the control unit activates the speech recognition function upon the eye approach state being detected, and changes the settings of the image capture apparatus to settings that are based on speech recognized using the speech recognition function, wherein the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rees et al. US 2005/0128311 discloses an image capture device having a remote photograph mode with a voice activated image capture operation.
Terunuma et al. US 5,570,151 discloses a camera that operates a shutter based on a detected wink of a photographer.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699